Per Curiam
(on motion for rehearing). Plaintiff and respondent in the above entitled action made the following motion:
“Now comes the above respondent, S. S. Kresge Company, and respectfully moves the court for a rehearing and for a mandate containing a definite declaration and definition of its legal right, as regards the replacement of the existing building with the proposed new building involved in this action, to the end that it may be decided and the parties informed of their rights respecting the matter involved under the conditions now existing as regards Rock river as set forth in the complaint and at the point in question, and di*492recting the judgment to which respondent is entitled on the facts alleged and under the Declaratory Judgments Act.”
In the brief it is said:
“The mandate reverses the order appealed from, directs the trial court to sustain the demurrer, and for further proceedings according to law. As regards the prayer for an injunction against the Railroad Commission, no fault is found with this mandate, as already stated, but the silence of the mandate respecting the prayer for a declaratory judgment leaves no guide whatever as to the disposition of this case except upon the theory that the complaint does not state facts sufficient to entitle plaintiff to some judgment in that regard. The Declaratory Judgments Act, sec. 269.56 (1), provides:
“ ‘Courts of record within their respective jurisdictions shall have power to declare rights, status and other legal relations whether or not further relief is or could be claimed. No action or proceeding shall be open to objection on the ground that a declaratory judgment or decree is prayed for. The declaration may be either affirmative or negative in form and effect; and such declarations shall have the force and effect of a final judgment or decree.’
“This provision contemplates that in an action thereunder a judgment declaring the rights involved shall be rendered. Of course, that does not mean that, if the facts alleged do not support the right claimed by plaintiff, no declaratory judgment shall be entered in the action. The facts presented may support the right claimed by defendant. In either event the declaratory judgment would follow and establish whatever right the facts justified.”
It must be remembered that the case was here upon demurrer; that the complaint combined a prayer for equitable and declaratory relief. Upon the record as it stood the court was hesitant to foreclose the question from further consideration. The court is made aware upon demurrer only of such facts as are stated in the complaint. Other facts may or may not exist. As to that situation the court knows nothing. Therefore, the customary practice was followed in order that respondent might, if it was so advised, amend its *493complaint. Upon this motion, which is set out in detail, the question as to equitable relief having been disposed of, we construe the motion as a request for final determination of the rights of the parties. As it now stands, the decision already rendered is correctly interpreted in the brief of respondent’s counsel. We shall not here reconsider the authorities, but merely say that since the enactment of secs. 30.01 (2) and 31.23 (1), no riparian has without the consent of the state a right to invade the bed of a navigable stream with a structure of any kind even though it be one in aid of navigation; that under the existing law state authorities cannot give a consent to an invasion of the bed of a navigable stream, which consent would conclude the state if in the future it shall be necessary for the state to remove the structure in aid of navigation; that as to such structures as are now in the bed of Rock river at the point in question, which do not in fact obstruct navigation, we see no occasion to add to what has been declared in former cases, as that is not within the scope of a judgment for declaratory relief.
Motion for rehearing denied, with $25 costs.